Opinion issued January 28, 2020




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                              NO. 01-19-00903-CV
                           ———————————
                   RENEE JEFFERSON-SMITH, Appellant
                                       V.
 CITY OF HOUSTON, TEXAS AND HARRIS COUNTY, TEXAS, Appellee



                   On Appeal from the 270th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2019-81187


                         MEMORANDUM OPINION

      Appellant has filed a motion to dismiss the appeal. See TEX. R. APP. P.

42.1(a)(1). No opinion has issued. See TEX. R. APP. P. 42.1(c). Further, although

appellant failed to include a certificate of conference in her motion, appellant’s

motion includes a certificate of service, more than 10 days have passed since the
motion was filed, and no party has responded to the motion. See TEX. R. APP. P.

10.1(a)(5), 10.3(a).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1). We dismiss all other pending motions as moot.

                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Landau and Hightower.




                                        2